     Case 2:97-cv-03742-FMO Document 327 Filed 06/26/20 Page 1 of 2 Page ID #:40294



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10

11    DENNIS MAYFIELD,                             )   Case No. CV 97-3742 FMO
                                                   )
12                         Petitioner,             )
                                                   )
13                  v.                             )   JUDGMENT (Fed. R. Civ. P. 54(b))
                                                   )
14    RON BROOMFIELD, Acting Warden,               )
                                                   )
15                         Respondent.             )
                                                   )
16

17           Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the court finds there is no

18    just reason for delaying the entry of final judgment with respect to the claims adjudicated in the

19    Court’s Order Re: First Amended Petition for Writ of Habeas Corpus (“Order”). Accordingly,

20    pursuant to the Court’s Order, IT IS ADJUDGED that:

21           1. Petitioner’s First Amended Petition for Writ of Habeas Corpus (“Petition”) is granted with

22    respect to Claim 2. The judgment of conviction in the matter of People v. Dennis Mayfield, Case

23    No. SCR-44261, of the California Superior Court of San Bernardino County, is hereby vacated.

24    The State of California shall, no later than 90 days after the entry of this Judgment, either release

25    petitioner or grant him a new trial.

26           2. The Petition is denied with respect to Claims 11, 12, and 39. A Certificate of

27    Appealability is granted as to Claim 11 of the Petition, regarding petitioner’s sufficiency of the

28    evidence claim. See 28 U.S.C. § 2253(c)(2).
     Case 2:97-cv-03742-FMO Document 327 Filed 06/26/20 Page 2 of 2 Page ID #:40295



1           3. Respondent shall forthwith notify the Warden of San Quentin Prison of this court’s

2     Judgment.

3     Dated this 26th day of June, 2020.

4

5                                                                     /s/
                                                               Fernando M. Olguin
6                                                          United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
